              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 LARRY DARNELL GIBSON,

                      Petitioner,
                                                   Case No. 18-CV-1885-JPS-JPS
 v.

 JENNIFER MCDERMOTT,
                                                                   ORDER
                      Respondent.

       In January 2000, Petitioner was convicted of homicide, as well as

weapon and drug charges, in Milwaukee County Circuit Court. (Docket #1

at 2). He was sentenced to 25 years’ imprisonment in March 2000. Id. He

filed a direct appeal which ended, unsuccessfully, in the Wisconsin

Supreme Court in July 2001. Id. at 3. Nothing was heard from him until he

sent correspondence to the state trial court in June 2018. Id. at 4. In those

letters, Petitioner asserted that the court lacked jurisdiction to convict and

sentence him because his last name was Cobb, not Gibson. Id. Petitioner

says he received no response. Id.

       Petitioner filed this habeas action on November 30, 2018. Id. He

makes four claims. First, Petitioner alleges that the Milwaukee County

Circuit Court lacked jurisdiction over him because it did not use his legal

name during the criminal proceedings. Id. at 6–7. Second, he asserts that the

criminal complaint in his case did not have his name and address on it and

that some of the charges in the complaint were false. Id. at 7–8. Third,

Petitioner maintains that he received ineffective assistance of counsel

because his attorney was overburdened with other work and did not devote

sufficient time to Petitioner’s case. Id. at 8. Finally, Petitioner offers a
jumbled claim related to issues he had with a related juvenile court

proceeding. Id. at 9.

       This action was originally assigned to Magistrate Judge William E.

Duffin. On January 9, 2019, Judge Duffin screened the petition and issued a

recommendation to this Court that the case be dismissed. (Docket #9). He

did so for three reasons:

              First, his petition appears untimely. According to the
       petition and the public records of the Wisconsin Court of
       Appeals and Wisconsin Supreme Court, the Wisconsin
       Supreme Court denied Gibson’s petition for review on
       August 21, 2001. Therefore, Gibson’s conviction became final
       under 28 U.S.C. § 2244(d)(1)(A) on November 19, 2001, when
       the deadline for seeking review by the United States Supreme
       Court passed without Gibson seeking review. Gibson had one
       year from that date—until November 19, 2002—in which to
       seek federal habeas corpus relief. See 28 U.S.C. § 2244(d)(1).
              But because the one-year statute of limitations is an
       affirmative defense that the respondent may waive, it is
       usually inappropriate to dismiss a petition as untimely at this
       preliminary stage. See Tate v. Borgen, No. 04-C-1019, 2005 U.S.
       Dist. LEXIS 48282, at *23 (E.D. Wis. July 26, 2005). Moreover,
       the one-year statute of limitations is subject to equitable
       tolling, and “it is difficult to conceive of a situation where a
       claim of equitable tolling would be clear on the face of the
       petition.” Gildon v. Bowen, 384 F.3d 883, 886 (7th Cir. 2004).
               Second, it appears that Gibson has failed to exhaust his
       remedies in state court. A petitioner is required to exhaust his
       state-court remedies before a federal court will consider the
       merits of his petition. 28 U.S.C. § 2254(b)(1)(A); Liberman v.
       Thomas, 505 F.3d 665, 669 (7th Cir. 2007) (citing Picard v.
       Connor, 404 U.S. 270, 275 (1971)). A petitioner exhausts his
       claim when he presents it to the highest state court for a ruling
       on the merits. O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999);
       Arrieta v. Battaglia, 461 F.3d 861, 863 (7th Cir. 2006). A review
       of Gibson’s petition and Wisconsin circuit court records,
       available at http://wcca.wicourts.gov, fail to reveal that he has


                                 Page 2 of 7
sought relief from the Wisconsin Court of Appeals or the
Wisconsin Supreme Court for the issues he now raises in his
petition.
        The third, and biggest, problem with Gibson’s petition
is that he does not present any constitutional claims. Gibson
pled guilty. [(Docket #1 at 2)]. “Once a plea of guilty has been
entered, non-jurisdictional challenges to the constitutionality
of the conviction are waived and only the knowing and
voluntary nature of the plea may be attacked.” United States
v. Brown, 870 F.2d 1354, 1358 (7th Cir. 1989); see Evans v.
Huibregtse, No. 09-C-493, 2012 WL 3648098, at *1 (E.D. Wis.
August 22, 2012). As such, all non-jurisdictional arguments in
Gibson’s petition are deemed waived.
        With respect to Gibson’s jurisdictional argument, he
appears to allege that he was unaware that the trial court did
not address him by his legal name (Larry Darnell Cobb) until
“[he] finally read certain documents [and saw] the wrong that
happen[ed].” (ECF No. 1 at 7.) Notably, Gibson does not
allege that the court lacked personal jurisdiction because of
mistaken identity. A review of Wisconsin circuit court records
reveals that Gibson filed a request on October 28, 2009 (which
was granted) to amend his judgment of conviction to add his
birth name “Larry D. Cobb” as an “a/k/a.” The court’s failure
to address Gibson by his legal name is a mere technicality that
does not deprive the trial court of jurisdiction. See DeBenedictis
v. Wainwright, 674 F.2d 841, 842 (11th Cir. 1982) (“The
sufficiency of a state indictment or information is not properly
the subject of federal habeas corpus relief unless the
indictment or information is so deficient that the convicting
court is deprived of jurisdiction.”); cf. United States v. Cotton,
535 U.S. 625, 630 (2002) (“[D]efects in an indictment do not
deprive a court of its power to adjudicate a case.”).
       Furthermore, while Gibson sporadically mentions
throughout his petition that he was “15 yrs old”, “battling
mental and emotional problems”, “lack of education”, and
“brain washed to believe name was Larry D. Gibson” (ECF
No. 1 at 6-9), he does not allege that his guilty plea was
unknowing or involuntary. The court does not construe his



                           Page 3 of 7
       petition so broadly as to construct that argument for him. See
       Small v. Endicott, 998 F.2d 411, 417-18 (7th Cir. 1993) (“While
       the courts liberally construe pro se pleadings as a matter of
       course, judges are not … required to construct a party’s legal
       arguments for him.” (internal citation omitted)).

Id. at 2–5. In accordance with 28 U.S.C. § 636(b)(1)(B) and (C) and Federal

Rule of Civil Procedure 72(b)(2), Petitioner was afforded an opportunity to

object to Judge Duffin’s recommendation. Petitioner submitted such an

objection on January 18, 2019. (Docket #10).

       Petitioner makes several arguments in his objection, but none

warrant    departure     from     Judge     Duffin’s       carefully   reasoned

recommendation. First, he says that Judge Duffin inappropriately required

proof that Petitioner’s last name is Cobb. (Docket #10 at 1–2). Not so; Judge

Duffin said nothing of the sort, and notably, his reasoning for

recommending dismissal remains valid whether Petitioner’s last name is

Cobb, Gibson, or any other name imaginable. What matters is that

Petitioner has not alleged anything more than a technical error in the

underlying criminal complaint. Such an error did not deprive the state court

of jurisdiction over him. DeBenedictis, 674 F.2d at 842.

       Next, Petitioner complains that his civil rights have been consistently

violated by Wisconsin officials since he encountered the juvenile justice

system in his youth. (Docket #10 at 2). The conviction under review has

nothing to do with his juvenile justice experiences. Those periods of

Petitioner’s life are not before the Court in this habeas proceeding, as it

concerns only whether his present confinement was imposed in violation

of the Constitution or federal law.

       Petitioner then addresses Judge Duffin’s three particular conclusions

regarding the unviability of the present petition. On timeliness, he contends


                                 Page 4 of 7
that his petition was fifteen years late because he received ineffective

assistance of counsel. Id. at 4. He further asserts that at the time of his

conviction, he was diagnosed with mental disorders including mild

intellectual impairment, manic depression, and depersonalization disorder,

and was held in segregated confinement, suggesting these as additional

reasons he did not file his petition on time. Id. at 4–5.

         Equitable tolling can forgive late habeas filings, but the Seventh

Circuit has never afforded a habeas petitioner more than a few months’

time in such instances. Gray v. Zatecky, 865 F.3d 909, 912 (7th Cir. 2017);

Gladney v. Pollard, 799 F.3d 889, 894–95 (7th Cir. 2015). When, as here, a

habeas petition is fifteen years late, it becomes one of the rare instances in

which untimeliness is a ground for dismissal on the face of the petition

alone.

         As to exhaustion of state court remedies, Petitioner complains that

the state courts have repeatedly violated his constitutional rights. (Docket

#10 at 5). He seems to imply that the state courts either need not be

consulted concerning his claims or have ignored them. Id. Neither

argument carries weight here; even if a prisoner thinks resort to a state court

post-conviction proceeding will be futile, he must do it before bringing his

claims to a federal court. 28 U.S.C. § 2254(b)(1)(A); Dressler v. McCaughtry,

238 F.3d 908, 912 (7th Cir. 2001) (if petitioner “either failed to exhaust all

available state remedies or raise all claims before the state courts, his

petition must be denied without considering its merits.”).

         Finally, Petitioner claims that he presented a constitutional claim in

the form of his allegation that he was wrongfully convicted under a false

name. (Docket #10 at 6). This argument continues to take him nowhere.

Petitioner never claims that he is not the person who committed the crimes


                                  Page 5 of 7
to which he pleaded guilty. He alleges only that the criminal complaint bore

the wrong name. As has been explained above, this error, if it was one, did

not deprive the state court of jurisdiction to convict and imprison him.

Having pleaded guilty to the crimes of conviction, Petitioner’s other

potential claims, including allegations against his defense lawyer, have

been waived. See (Docket #10 at 6–7); Brown, 870 F.2d at 1358.

       In light of the foregoing, the Court will overrule Petitioner’s

objection   to   Judge    Duffin’s    recommendation        and    adopt   that

recommendation in full. This includes denying Petitioner a certificate of

appealability. Under Rule 11(a) of the Rules Governing Section 2254 Cases,

“the district court must issue or deny a certificate of appealability when it

enters a final order adverse to the applicant.” To obtain a certificate of

appealability under 28 U.S.C. § 2253(c)(2), Petitioner must make a

“substantial showing of the denial of a constitutional right” by establishing

that “reasonable jurists could debate whether (or, for that matter, agree

that) the petition should have been resolved in a different manner or that

the issues presented were adequate to deserve encouragement to proceed

further.” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (internal citations

omitted). Further, when the Court has denied relief on procedural grounds,

the petitioner must show that jurists of reason would find it debatable both

that the “petition states a valid claim of the denial of a constitutional right”

and that “the district court was correct in its procedural ruling.” Slack v.

McDaniel, 529 U.S. 473, 484 (2000). As the Court discussed above, reasonable

jurists would not debate whether the petition should have been resolved in

a different manner. As a consequence, the Court is further compelled to

deny a certificate of appealability as to Petitioner’s petition.




                                  Page 6 of 7
      Accordingly,

      IT IS ORDERED that Magistrate Judge William E. Duffin’s January

9, 2019 Report and Recommendation (Docket #9) be and the same is hereby

ADOPTED, and Petitioner’s January 18, 2019 objection to the

recommendation (Docket #10) be and the same is hereby OVERRULED;

      IT IS FURTHER ORDERED that Petitioner’s petition for a writ of

habeas corpus (Docket #1) be and the same is hereby DENIED;

      IT IS FURTHER ORDERED that a certificate of appealability as to

Petitioner’s petition be and the same is hereby DENIED; and

      IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED with prejudice.

      The Clerk of the Court is directed to enter judgment accordingly.

      Dated at Milwaukee, Wisconsin, this 31st day of January, 2019.

                                 BY THE COURT:



                                 ____________________________________
                                 J. P. Stadtmueller
                                 U.S. District Judge




                               Page 7 of 7
